Citation Nr: 1730664	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  11-20 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability, to include due to undiagnosed illness.

2.  Entitlement to service connection for left hip disability, to include due to undiagnosed illness.

3.  Entitlement to service connection for a right knee disability, to include due to undiagnosed illness.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), and to include due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney

ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1982 to August 1985, from June 1991 to December 1991, and from November 2002 to November 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran originally requested a videoconference hearing; however, in a December 2012 statement, the Veteran's representative notified VA that the Veteran was unable to attend the Board hearing.  Thus, the Board hearing request is deemed to be withdrawn.

In September 2013, these issues were remanded to the Agency of Original Jurisdiction (AOJ).  There has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran's bilateral ankle disability, diagnosed as degenerative arthritis, was not caused or aggravated by any aspect of service, and did not manifest during service or within one year of service.

2.  The presumption of soundness is rebutted and the Veteran's left hip disability pre-existed the Veteran's November 2002 active duty service.  

3.  The Veteran's right knee disability, diagnosed as chondromalacia patella degenerative changes, was not caused or aggravated by any aspect of service, and did not manifest during service or within one year of service.

4.  The preponderance of the competent, credible, and probative medical and other evidence of record is against a finding that the Veteran has an acquired psychiatric disorder that had its onset in service, manifested within one year of separation from service, or is otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ankle disability, to include due to undiagnosed illness, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2016).

2.  The criteria for service connection for a left hip disability, to include due to undiagnosed illness, are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.307, 3.309, 3.310, 3.317 (2016).

3.  The criteria for service connection for a right knee disability, to include due to undiagnosed illness, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2016).
4.  The criteria for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), and to include due to undiagnosed illness, are not met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded these matters in September 2013.  With respect to the issues decided, the Board instructed the RO to obtain any outstanding service treatment records (STR), request Social Security Administration (SSA) records, schedule the Veteran for VA examinations, and readjudicate the claim.  Although the RO documented several attempts to secure all of the Veteran's STR's, they were only partially available.  The Veteran was notified that his STR's were partially missing.  The claims file contains the requested SSA medical records, and the Veteran was scheduled for and attended appropriate September 2015 VA examinations.  The RO readjudicated the claim most recently in a February 2017 Supplemental Statement of the Case (SSOC).  As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that the Veteran was provided thorough and informative notices and had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  Specifically, the Veteran was provided the necessary notice in letters dated in July and November 2008.  Notably, the Veteran acknowledged receiving a VCAA letter in an August 2008 signed statement, where the Veteran stated that he would be providing additional evidence and requested that his claim be held for 30 days before being adjudicated.  The RO complied with that request, and his claims weren't adjudicated until January 2009.  Accordingly, no further development is required with respect to the duty to notify.

The Board also finds that the duty to assist has been met.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Board notes that the Veteran's service treatment records (STRs) are only partially available.  The RO notified the Veteran in August 2008 and February 2017.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the appellant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  

VA obtained examinations with respect to the claims in March 2011 and September 2015.  The Board finds that the clinical observations and opinions in the aggregate are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and provides sufficient medical opinions with rationale so as to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Additionally, neither the Veteran nor his representative identified any other shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis (degenerative joint disease), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309 (a)).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Subject to various conditions, service connection may be granted for a qualifying chronic disability including an undiagnosed illness of a Veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998).

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117 (d) warrants a presumption of service-connection.  38 C.F.R. § 3.317 (a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6- month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).

The requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this case, the record reflects that the Veteran had service in Southwest Asia from July 1991 to November 1992 and November 2002 to May 2002; however, all of the issues on appeal have a clear diagnosis and etiology.

Additionally, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304 (b).  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304 (b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced references to the Fourth Edition with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was originally certified to the Board in October 2012, the previous versions of the regulations including references to DSM-IV apply.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or-symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a; 38 C.FR 3.303(a); Jandreau V. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F.
3d 1331 (Fed. Cir. 2006).  How it should be noted that although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


A.  Bilateral Ankle Disability

The Veteran seeks entitlement to service connection for right and left ankle disabilities.  

The Veteran's June 1982 entrance exam marks his lower extremities as normal.

The Veteran has consistently reported a similar history related to his ankles.  According to September 2003 STR's, the Veteran sought medical treatment after he twisted his ankle playing basketball.  The physician determined that the Veteran had a mild edema on the right side of the ankle, no bruise and full range of motion (ROM).

The Veteran's October 2003 separation exam is included in the claims file.  No abnormalities are noted for his ankles and they were determined to be in normal condition.  The Veteran self-reported that he had experienced foot pain and swollen or painful joints; however he did not mention his ankles or elaborate on what kind of foot pain he experienced in the requested section on the October 2003 separation form.

A July 2004 Department of the Army document reflects that a presumptive finding of in line of duty had been made in the Veteran's case for the ankle incident, affirming that the Veteran twisted his knee and ankle while on active duty in September 2003 in Alabama.  

According to VA treatment, the Veteran received a foot exam in July 2009 because he was complaining of foot discomfort.  His ankle ROM was determined to be unimpaired and without pain or crepitus.  The Veteran reported pain during the exam of the right lateral subtalar joint and along the sinus tarsi.  The physician determined that the Veteran had PFLS of the left foot, chronic and secondary to the lack of mechanical support of the foot.  He was told to ice his heel and arch nightly.  He was also diagnosed with Sinus Tarsi Syndrome, pes planus deformity bilaterally and hallux abducto valgus deformity bilaterally. 
October 2009 SSA medical records found the Veteran's ankle ROM to be 0-20 degrees for dorsiflexion, and plantar flexion of 0-40 degrees, bilaterally; the Veteran also had a normal gait.  No abnormalities were found during the exam.  The Veteran was diagnosed with foot pain.  April 2010 SSA medical records found no abnormalities with plantar flexion or dorsiflexion.  The physician found the Veteran to be partially credible when discussing his symptoms and limitations.

During a March 2011 VA mental health examination, the Veteran noted that he experienced pain in his ankles.  A November 2011 VA X-ray showed no acute process and a May 2012 X-ray of the left ankle was negative.  Bilateral mild joint arthritis was present in September 2013 X-rays performed at the University of Alabama.

August 2013 SSA medical records revealed that the Veteran exhibited full range of motion in all of his joints.  During this time, the Veteran reported that his ankle pain was the result of climbing on to a roof.  The examiner described the appointment with Veteran as difficult and did not find the Veteran to be cooperative.  September 2013 SSA medical records report that the Veteran purported 10/10 pain scale in regards to his ankles.  The physician determined that the Veteran had no ankle weakness, intact sensation, and no ulceration of the feet.  There was tenderness to palpitation of the bilateral ankles, and he was diagnosed with mild ankle joint arthritis.  He again reported bilateral ankle pain and swelling in December 2013 records.  Examination revealed normal deep tendon reflexes and no motor deficits of the lower extremities. 

February 2014 SSA medical records state that the Veteran attended a physical therapy evaluation for his ankles and he was determined to have a normal gait, intact lower extremity motor strength and negative straight leg raises.  Physical therapy was not recommended.  July 2014 SSA examination revealed that the Veteran had no motor weakness in his lower extremities or sensation loss, that he continued to have a normal gait and negative straight leg raises.  At a SSA hearing, the Veteran reported that he has bilateral pain in his ankles and that his ankles swell if he stands or walks for more than 10-15 minutes.  A December 2014 SSA disability determination found that the Veteran was not credible.  The Veteran's statements concerning his ankle pain did not align with his reported extensive activities of daily living including shopping, chores, driving, mowing the grass, attending school and preparing meals.  The report stated that the Veteran's description of his ankle pain did not match the relatively sparse sought medical treatment, which consisted of primarily conservative medication management, or other more aggressive treatment options that would be expected for the degree of pain alleged.  

The Veteran was afforded a VA examination in September 2015.  He told the examiner that he went to dance clubs every Friday and Saturday night to go swing dancing.  He said that he does take frequent breaks.  He reported daily intermittent bilateral ankle pain, but that the left ankle was worse than his right ankle, and he did not notice his right ankle pain as much.  He did not report any flare-ups.  ROM was normal for both the right and left ankle.  There was no pain on weight bearing and no evidence of crepitus.  There was no objective evidence of localized tenderness or pain on palpitation of the joint of associated soft tissue for the right ankle, but there was evidence in the left ankle.  After repetitive testing there was no additional loss of function or ROM for either ankle.  The examiner determined that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time.  Muscle strength was rated 5/5 on both plantor flexion and dorsiflexion bilaterally, and ankylosis was not evident.  The examiner suspected ankle instability or dislocation for both ankles, but did not find laxity for the anterior drawer test or the talar tilt test.  No assistive devices were reported.  Degenerative or traumatic arthritis was documented by diagnostic testing in both ankles.  The examiner determined that the Veteran suffered from minimal functional limitation due to his ankle disability. 

The September 2015 VA examiner determined that the Veteran's bilateral ankle disability was less likely than not related to his military service, and was not due to undiagnosed Gulf War illness.  The examiner stated that the Veteran's September 2003 right ankle sprain resolved without residuals and there was no correlation or nexus between the in service ankle sprain and the currently diagnosed arthritis.  She went on to say that joint sprains involve muscles and ligaments surrounding the joint region, and that the Veteran's diagnosed degenerative process instead involved the boney joint spaces, therefore concluding that the ankle sprain was not the cause of the degenerative arthritis.

The Board finds that service connection for degenerative arthritis of the ankles is not warranted.  The Board considered all service and post service treatment records. As noted above, the Board finds that the examination of his ankles was adequate because it contained acknowledgement of the Veteran's history and current symptoms, a detailed clinical examination, imaging studies, and a clinical finding.  The examiner clearly attended to the examination. 

The Veteran is competent to report his treatment history and current symptoms, but the Board finds that his reports of current severe ankle pain are not highly probative as they are inconsistent with all of the medical records in his file.  No abnormalities were noted in the Veterans October 2003 separation exam and the Veteran continued to work as a corrections officer until 2008.  Post-service medical records are largely silent for any symptoms of ankle pain until a July 2009 foot examination.  Most significantly, the Veteran reported to examiners in March 2011 and September 2015 that he frequented dance clubs every Friday and Saturday night in order to swing dance.  This activity is inconsistent with his reported significant regular pain.  As discussed above, the Veteran's credibility has also been called into question during SSA examinations and determinations. 

The Board places greatest probative weight on the observations and conclusions of the September 2015 VA examiner.  The examiner provided sufficient rationale in explaining the etiology of the Veteran's current ankle diagnosis, and why the 2003 sprain was unrelated. 

As the disorder has been clearly diagnosed as degenerative arthritis, the criteria for an undiagnosed illness associated with Gulf War service are not applicable.

Additionally, STR's do not indicate a chronic disability concerning the Veteran's ankles.  As noted above, diagnostic tests performed on the Veteran's ankle were normal until September 2013, when degenerative arthritis was discovered.  Because this disability was not present until nearly ten years following separation, it does not meet the criteria set forth under 38 C.F.R. §§ 3.307 (a), 3.309(a).  Furthermore, the Veteran's lay statements regarding continuing ankle pain are given little probative weight due to his history of inconsistent statements and corresponding medical history. 

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Left Hip Disability

The Veteran contends that his current left hip disability should be service-connected. 

In November 2002 STR's, the Veteran reported hip pain beginning around August or September 2002.  He told the treating physician that he had left hip joint pain that worsened while standing.  The Veteran continued to experience hip pain and sought medical treatment in September 2003.  The treating physician noted that pain existed when the Veteran was standing, and little pain was present while moving.  

The Veteran's hip was determined to be normal on his October 2003 separation examination, and the Veteran did not list any hip issues.

In December 2008 VA treatment records, the Veteran reported left hip pain since 2000, with no history of trauma.

In January 2009 VA treatment records, the Veteran reported that he had been experiencing hip pain since 2002 before he was mobilized to Kuwait.  The Veteran reported that he received several vaccination-type injections and while standing he developed some left hip area pain and weakness.  He stated that he did not have any trauma to his hips to include falls, sprains, or sporting injuries.

In July 2009 VA treatment records, hip pain was reported as beginning in 2000.

April 2010 SSA disability records noted that the Veteran had some limitation of his left hip and some pain in the hip or groin area. An X-ray of the pelvis and left hip did not reveal any abnormalities.  The physician went on to state that he found very little orthopedic problems with the Veteran. 

In December 2010 VA treatment records, the Veteran reported that he had experienced left hip pain since 2002, which occurred spontaneously in nature without trauma.  He stated that he was given Motrin and had physical therapy, but neither treatment helped. 

During July 2013 VA treatment, the Veteran reported that his hip issues were related to his previous job as a correctional officer.

The Veteran was afforded a VA examination in September 2015.  He reported that his hip disability began in September or October of 2002 when he went in for regular vaccinations while he was in the United States Army Reserves and working as a correctional officer.  He denied receiving left hip cortisone injections.  He stated that he did not seek treatment from 2004-2007 because he believed his hip pain would go away.  As discussed above, the Veteran reported currently swing dancing every Friday and Saturday evening. 

The examiner reviewed the Veteran's medical history and performed an in-person examination.  The examiner determined that the Veteran's hip disability was less likely than not caused by or related to military service.  She explained that his hip disability existed prior to his active duty service in November 2002.  She also concluded that military service did not aggravate the hip disability beyond natural progression, and that the disability itself was not caused by Gulf War illness related to the Veteran's service in Southwest Asia.  The examiner explained that the Veteran's X-rays were consistent with mild degenerative joint disease (DJD), which develops gradually over months and years and is not an acute process, leading her to conclude that his hip disability was a preexisting condition.  The Board places greatest probative weight on the observations and conclusions of the September 2015 VA examiner.  

According to the Veteran's lay statements, and the corresponding medical records, the Veteran's left hip disability started before he was called up to active duty.  As discussed above, only part of the Veteran's STR's are available, and the Veteran's November 2002 entrance exam is not part of the claims file.  However, the Veteran has not alleged that his time in the service caused or contributed to his left hip disability, or made his disability worse.  

The Veteran did not have the presumption of soundness when he was called up to active duty in November 2002, as there is clear and unmistakable evidence both that his hip disability was a pre-existing condition and that it was not aggravated during or by the Veteran's service as supported by the September 2015 VA examiner's opinion and the lack of any lay or medical evidence to the contrary.  

In light of the evidence of record and particularly the September 2015 VA examination, the Board concludes the preponderance of the evidence is against the claim for service connection for left hip.  The benefit-of-the-doubt doctrine is therefore not applicable.  38 U.S.C.A. § 5107(b).

C.  Right Knee Disability 

The Veteran contends that his current right knee disability is the result of the September 2003 in-service incident in which he twisted his knee playing basketball.  

September 2003 STR's reflect that the Veteran reported mild right knee pain and tightness.  No edema or bruising was apparent.  October 2003 STR's show that the Veteran reported that Motrin was helping his right knee.

The Veteran's October 2003 separation exam is included in his claims file.  No abnormalities are noted for his right knee and it was determined to be in normal condition.  The Veteran self-reported that he had experienced swollen or painful joints, and that he had occasional right knee pain that was improving and being treated with Motrin.

As discussed above, a July 2004 Department of the Army document reflects that a presumptive finding of in line of duty had been made in the Veteran's case for the incident, affirming that the Veteran twisted his knee and ankle while on active duty in September 2003 in Alabama.  

Medical records do not demonstrate any additional knee complaints until the Veteran filed for service connection in August 2008.  The Veteran has several SSA medical records, none of which reflect complaints of a knee disability.  October 2009 SSA medical records found the Veteran's knee joints to have extension to zero degrees, and flexion to 130 degrees, bilaterally.  There were no abnormalities noted and no complaints of knee pain, though the Veteran did report other joint pain.  As discussed above, after performing an examination on the Veteran a SSA physician concluded that the Veteran had very little orthopedic problems.  

The Veteran was afforded a VA mental health examination in March 2011.  When discussing his current medical history and physical problems, the Veteran does not mention any issues or pain associated with his knees.

During May 2012 VA treatment, the Veteran complained of hip and ankle pain, and again does not mention any issues regarding his knees. 

On the Veteran's June 2013 SSA disability application, he stated that he was experiencing head, shoulder, back, hip, chest, ankle and foot pain.  He did not list any issues with his right knee.  

August 2013 SSA medical records report that the Veteran complained of pain in both of his knees, and attributed his right knee pain as constant since his time in the military.

A September 2013 SSA record reviewed the Veteran's medical history from 2008 to 2013 and did not find any abnormalities or reported issues concerning the Veteran's right knee. 

The Veteran was afforded a VA examination in September 2015.  During the examination, the Veteran reported that while he was on active duty in 2003 he twisted his right knee and sought treatment.  He said that following separation he worked as a correctional officer and felt pain in both of his knees when walking up stairs.  He reported that he did not seek any medical attention for his knees until coming to the VA in 2008.  He reported intermittent right knee pain, crepitus and weakness, that occurs primarily in cold weather or while climbing stairs.  He denied any other functional limitation, and said he enjoys swing-dancing at the club on Fridays and Saturdays without any knee limitation. 

The examiner reviewed the Veteran's medical history and claims file.  During the examination, the Veteran's ROM was 0 to 135 degrees for flexion and 135 to 0 degrees for extension.  The examiner stated that though this was slightly outside of the normal range, it was normal for the Veteran's age and body habitus as his body mass index was 32, and less likely than not due to degenerative changes in the patella.  The examiner diagnosed the Veteran with right knee chondromalacia patella degenerative changes, and determined that this disability was less likely than not caused by, related to, or aggravated by military service, and was not due to undiagnosed Gulf War illness.  She stated that the Veteran's September 2003 right knee sprain resolved without residuals and there was no correlation or nexus between the in service right knee sprain and the current diagnosis.  She went on to say that joint sprains involve muscles and ligaments surrounding the joint region, and that the Veteran's current diagnosis instead involves the boney joint spaces, therefore the right knee sprain is not the cause of the right knee chondromalacia patella degenerative changes.  

As the disorder has been clearly diagnosed as right knee chondromalacia patella degenerative changes, the criteria for an undiagnosed illness associated with Gulf War service are not applicable.

Additionally, STR's do not indicate a chronic disability concerning the Veteran's right knee.  As noted above, the Veteran does not seek treatment or mention knee pain for several years following separation, and therefore does not meet the criteria set forth under 38 C.F.R. §§ 3.307 (a), 3.309(a).  Furthermore, the Veteran's lay statements regarding continuing knee pain are given little probative weight due to his history of inconsistent statements and corresponding medical history

The Board places greatest probative weight on the observations and conclusions of the VA physician in July 2015 who found no clinical evidence or pathology of the Veteran's current disability to his September 2003 knee sprain.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

D.  Acquired Psychiatric Disability

The Veteran contends that he has a current psychiatric disability that should be service-connected.

The Veteran's available STR's do not document any mental conditions.  His October 2003 separation exam found his neurological condition to be normal. 

Medical records, including VA treatment and SSA medical records make no mention of a mental condition until the Veteran filed for service-connection for PTSD in July 2008.  He did not include any details or information in connection with this claim.

September 2008 VA treatment records report that the Veteran has a confusing history for PTSD, and that the Veteran contradicted himself often.  He was given a negative PTSD screening, but had some symptoms of anxiety.  In October 2008, the Veteran presented for a mental health appointment.  He reported that he read about PTSD in a military magazine and identified with the condition.  The physician found no evidence of psychosis with affect being appropriate to content.  After a screening test, the Veteran's score was not suggestive of PTSD.  The physician diagnosed the Veteran with adjustment disorder with anxiety.  

In December 2008, the RO notified the Veteran that there was insufficient information to corroborate the alleged stressful events in service, as the Veteran failed to return the mailed VCAA letter requesting additional information regarding the Veteran's PTSD.  It was also noted that the Veteran did not receive any combat related medals or awards. 

The Veteran was afforded a VA mental examination in March 2011.  He reported no direct combat but was deployed to a designated war-zone during his time in active duty.  He also reported that many times working as a correctional officer was worse than his time in the military.  The examiner determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, and because the Veteran did not report any significant emotional or behavioral symptoms, no Axis I diagnosis was given.

The Veteran was afforded an additional VA mental health examination in September 2015.  The examiner reported that while a mental condition has been formally diagnosed (adjustment disorder with anxiety in October 2008) there was no indication in the records made available, the clinical interview in the current exam, and psychological test results, that symptoms of a mental disorder caused clinically significant impairment in occupational and social functioning, and that the Veteran did not have any additional psychological diagnoses.  No symptoms were reported or checked at the exam because, according to the review of available records, the clinical interview in the current exam, and psychological test results, there was no indication that the symptoms of mental disorder the claimant experienced caused clinically significant social and occupational impairment.  The examiner concluded that his diagnosis, medical opinion, and rationale were based on DSM-5 and DSM-IV and other professional guidelines, the records made available to the examiner, and the exam.  The examiner determined that the Veteran's diagnosis of adjustment disorder with depressed mood is more likely than not caused by or a result of his physical health condition.

Because the examiner concluded that the Veteran's adjustment disorder with anxiety was more likely than not related to his physical health, and the Veteran does not presently have any service-connected disabilities, the Veteran's mental health condition is unrelated to military service.

As the disorder has been clearly diagnosed as adjustment disorder with anxiety, the criteria for an undiagnosed illness associated with Gulf War service are not applicable.

There is no competent and credible evidence of record linking the Veteran's adjustment disorder with anxiety to his military service, and there are no service-connected disabilities in which to show secondary service connection.  Additionally, medical records are silent for a mental health condition for five years following separation.

Therefore, the Board concludes that the preponderance of the evidence is against the claim for entitlement for service connection for an acquired psychiatric disorder.  The benefit-of-the-doubt doctrine is therefore not applicable.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App.49 (1990).


ORDER

Entitlement to service connection for a bilateral ankle disability, to include due to undiagnosed illness, is denied.

Entitlement to service connection for left hip disability to include due to undiagnosed illness, is denied.  

Entitlement to service connection for a right knee disability, to include due to undiagnosed illness, is denied.


Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), and to include due to undiagnosed illness, is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


